Title: To John Adams from John Quincy Adams, 12 October 1803
From: Adams, John Quincy
To: Adams, John



Dear Sir
Newark 12. Octr: 1803.

Since writing the within letter, I have seen Coll. Smith, who informs me that my Sister will probably have left you before this arrives—So I shall direct the whole to you.
My wife has so far recovered that we think of going on this day as far as Elizabeth Town, and hope to proceed further on our journey to-morrow. But She is still so weak, that I am not a little apprehensive on her account—
Colonel Smith brought his daughter here with him. She appears to be in fine health and much stronger in Constitution than when I saw her two years ago.—Mrs. C. Adams seems to be not in health—Her daughter is very well.
The fever in New-York has not yet sensibly abated—The number of deaths was 12 and of new cases 31. on Monday last.
I am, Dear Sir, faithfully yours.
J. Q. Adams